Name: Council Regulation (EEC) No 3523/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for certain textile fibres falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/28 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3523/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for certain textile fibres falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, whereas , in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics of impprts of the goods in question from Cyprus over a representative reference period and also to the economic outlook for the quota period concerned ; Whereas , however, during the past three years no such products originating in Cyprus have been imported into the Community; whereas no forecast can be made for 1981 ; whereas to ensure fair distri ­ bution of the quota amount between the Member States each Member State should make a significant contribution to the quota amount ; whereas such contributions may approximately correspond to the following percentages : Having regard to the proposal from the Commission, Whereas the provisions of the Additional Protocol (') and the Transitional Protocol (2) to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (3) will lapse on 31 December 1980 ; Whereas pending the entry into force of a new Protocol it is necessary to extend the arrangements that the Community applies to trade with Cyprus under the association with that country ; Benelux Denmark Germany Greece France Ireland Italy United Kingdom 12 9 19 7 19 7 16 11 Whereas the abovementioned Additional Protocol, supplemented by the Protocol of Adaptation to take account of the accession of the Hellenic Republic to the Community, provides for the opening of an annual duty-free Community tariff quota of 100 tonnes of man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning, falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of the Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should , under the present circumstances , be fixed at 60 % of the quota volume ; Whereas the Member States' initial shares may be used up at different tim6s ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; (') OJ No L 339 , 28 . 12 . 1977 , p. 2 . O OJ No L 84 , 28 . 3 . 1980 , p. 2 . O OJ No L 133 , 21 . 5 . 1973 , p. 2 . 31 - 12 . 80 Official Journal of the European Communities No L 370/29 which subject to Article 5 shall be valid until 31 December 1981 , shall be as follows : additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; Benelux Denmark Germany Greece France Ireland Italy United Kingdom (tonnes) 7-2 5-4 11-4 4*2 11-4 4-2 9-6 6 ¢ 6 Whereas if, at a given date in the quota period, a substantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve, to prevent a part of any tariff quota from remaining unused in one Member State when it could be used in others ; 3 . The second instalment of 40 tonnes shall constitute the reserve . Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any of its members , Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit .HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1981 , the Common Customs Tariff duties in respect of man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning, falling within heading No 56.04 of the Common Customs Tariff and originating in Cyprus, shall be entirely suspended within the limits of a Community tariff quota of 100 tonnes . 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share , rounded up where necessary to the next unit. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that they might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Within the limits of this tariff quota, Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 . 2 . A first instalment amounting to 60 tonnes shall be allocated among the Member States ; the shares , No L 370/30 Official Journal of the European Communities 31 . 12 . 80 Article 5 The Member States shall return to the reserve, not later than 1 October 1981 , such unused portion of their initial shares as, on 15 September 1981 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1981 , notify the Commission of the total quantities of the products in question imported up to 15 September 1981 and charged against the tariff quota, and of any quantity of the initial shares returned to the reserve . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated share of the Community quota . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. 3 . The Member States shall charge imports of the products in question against their share as and when the goods are entered with customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . Article 10 This Regulation shall enter into force on 1 January 1981 . \ Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1981 , of the amount in the reserve after quantities have been returned thereto pursuant to Article 5 . The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance available , and to this end, shall notify the amount of the balance to the Member State making the last drawing. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER